Citation Nr: 1504018	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-29 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for left lower extremity neuropathy, to include as secondary to a service-connected left knee disability.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle disorder. 

4.  Entitlement to a disability rating for a service-connected left knee disability in excess of 10 percent. 

5.  Entitlement to a disability rating for a service-connected right ankle disability in excess of 10 percent. 


REPRESENTATION

Appellant (the Veteran) is represented by: Stephen Vaughn, Agent
ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to August 1983.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO in St. Petersburg, Florida dated in February 2010 and November 2011.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The VBMS electronic system includes a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated in October 2014, naming the Disabled American Veterans (DAV) as his accredited representative.  However, this attempted change of representation is not effective as it was filed more than 90 days subsequent to the Certification of Appeal in October 2012 and was not accompanied by a Motion for Good Cause to Change Representation under 38 C.F.R. § 20.1304(b).  As such, Stephen Vaughn remains as the Veteran's duly appointed agent for the purposes of rendering this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted correspondence on February 18, 2014 in which he reported that he had been receiving disability benefits from the Social Security Administration (SSA) for the past 3 years.  To date, no effort has been made to obtain records from SSA.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

This duty is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection as well.  The United States Court of Appeals for Veterans Claims has held that VA is required to request records from SSA where an award of benefits was based on the same condition(s) for which the VA claimant was seeking service connection in light of the possibility that SSA records could contain relevant evidence, including medical opinions as to the etiology of the condition.  Quartuccio v. Principi, 16 Vet. App. 183,187-88 (2002).

Regarding the application to reopen service connection for a left ankle disorder, upon receipt of an application to reopen a previously denied claim, the Secretary, by regulation, must provide some limited assistance. See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Request all records from SSA pertaining to the Veteran's disability determination and associate them with the claims file.  

2.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


